Citation Nr: 0122282	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  99-18 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The appellant's date of birth was August 18, 1959, and his 
service as a trainee in the U.S. Army lasted from August 29 
to September 15, 1977.  This matter comes to the Board of 
Veterans' Appeals (Board) from a September 1998 rating 
decision of the Department of Veterans Affairs (VA) Waco 
Regional Office (RO) which denied his claim of service 
connection for diabetes mellitus.

In December 2000 the Board remanded this case for further 
development under the then newly-enacted Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  By May 2001 supplemental statement of the case, 
the RO again denied the veteran's claim, and it is once again 
before the Board.


FINDINGS OF FACT

1.  The appellant's diabetes mellitus is shown to have 
clearly pre-existed his brief period of service.  

2.  His pre-existing diabetes mellitus did not increase in 
severity during service.


CONCLUSION OF LAW

The appellant's diabetes mellitus was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131, 
1153, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1(m), 
3.6, 3.303, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An August 20, 1977 pre-enlistment medical examination 
revealed that the appellant's sugar was negative on 
urinalysis, and he was declared qualified for enlistment.  
The report of medical history completed by the veteran on the 
same date listed no pertinent health problem.  In his first 
week of training, on August 30, 1977, he tested positive for 
glucose and protein in the urine.  September 2, 1977 
laboratory results demonstrated elevated glucose levels.  

On September 6, 1977, the appellant signed a statement of 
change of medical status indicating that he had diabetes 
mellitus and that the condition existed prior to service.  A 
report of Medical Board proceedings, dated September 7, 1977, 
indicates that his diabetes mellitus existed prior to 
service, and that the condition was not aggravated by 
service.  

May 17, 1995 private medical evidence reflects that the 
appellant reported "a history of having diabetes which was 
diagnosed when he was 17 years of age, currently controlled 
with insulin injections."  November 1995 private medical 
records indicate that he had long-standing insulin dependent 
diabetes mellitus with sequela of diabetic retinopathy and 
severe sensory peripheral neuropathy.  

The claims file contains records from the Dallas VA Medical 
Center covering the period between July 1998 and July 1999, 
detailing his medical history including diabetes mellitus.  

By September and October 1998 rating decisions, the RO denied 
the appellant's claim of service connection for diabetes 
mellitus, as well as for several disabilities claimed as 
secondary to diabetes mellitus.  

In October 1999, he and his wife testified at a hearing 
before a hearing officer at the RO that before service, he 
was not diagnosed with diabetes mellitus and that he did not 
suffer from the symptoms of the disease.  Additionally, he 
stated that he had never been hospitalized prior to service.  
He stated that before entering service, he did not have high 
glucose readings or swelling in the joints and that he was 
first diagnosed with diabetes mellitus in September 1977 
during service.  He testified that since separation from 
service he had symptoms associated with diabetes mellitus 
such as nerve damage, eye problems, and "blood pressure".  
The evidence in unclear as to whether his wife knew him for 
one or three years before he entered service.  In any event, 
she testified that before service, she did not notice that he 
had diabetes, and that he was not receiving treatment for 
such before entry into service.  

In December 2000, the Board remanded this case for, among 
other things, a medical examination and opinion regarding the 
etiology of the appellant's diabetes mellitus.  

In March 2001, the appellant reported for a VA medical 
examination.  After reviewing the claims file, including the 
service medical records and VA medical records and 
interviewing the appellant and his spouse, the examining 
physician concluded that diabetes mellitus or, at least, an 
abnormal glucose metabolic pattern existed prior to service 
and that there was no evidence that such pre-service 
disability was aggravated by his service.  Pursuant to the 
Board's remand instructions to perform any diagnostic testing 
deemed necessary, the examiner stated the view that the most 
appropriate approach to the assignment at hand was to go to 
the records, which he did; thus, no tests were ordered.  

By May 2001 supplemental statement of the case, the RO again 
denied service connection for diabetes mellitus.  

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).  It is the Secretary's burden to 
rebut the presumption of in-service aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b) (2001); Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995).  Temporary or intermittent flare-ups of 
a preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

A claim of service connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C.A. § 1110 requires current symptomatology at the 
time the claim is filed in order for a veteran to be entitled 
to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 as requiring the existence 
of a present disability for VA compensation purposes).  See 
also Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (there 
is no basis for the granting of service connection for a neck 
disability absent medical evidence that the veteran presently 
has a chronic neck disability which had its onset or is 
otherwise related to service).

In Hickson v. West, 12 Vet. App. 247 (1999), the Court 
concluded that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
current disability, see Rabideau, 2 Vet. App. at 143; medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
Supp. 2001).  A veteran is entitled to the "benefit of doubt" 
when there is an approximate balance of positive and negative 
evidence.  See also 38 C.F.R. § 3.102.  When a veteran seeks 
benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App.49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty; and (3) any period of inactive duty for training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
See 38 U.S.C.A. § 101(24) (West 1991); 38 C.F.R. § 3.6(a) 
(2001).

Analysis

The Board notes that the RO fulfilled the mandates of the 
December 2000 Board remand with respect to the issue of 
service connection for diabetes mellitus.  By February 2001 
letter, the RO asked the appellant to supply the names and 
addresses of all medical care providers who treated him for 
diabetes mellitus since his separation from service and to 
complete the appropriate release in order that the RO would 
be able to obtain the identified records.  The RO asked him 
to respond by May 1, 2001.  The record contains no reply from 
the appellant.  The RO also arranged for a medical 
examination and opinion regarding the etiology of his 
diabetes mellitus.  Finally, the August 1999 statement of the 
case and May 2001 supplemental statement of the case 
addressed the issue of entitlement to service connection for 
diabetes mellitus.  See Stegall v. West, 11 Vet App 268 
(1998).
Additionally, the Board concludes that a remand to the RO for 
additional action under the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is not 
warranted as VA has already met its obligations to the 
appellant under that statute and the regulatory changes (66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), implementing same.  All 
relevant facts have been adequately developed by the RO; 
given the facts of this case, there is no reasonable 
possibility that any further assistance to the veteran would 
aid in substantiating his claim.  The record contains the 
pertinent service medical records and the RO arranged for the 
relevant VA medical examination and opinion and prepared a 
comprehensive statement of the case and supplemental 
statement of the case.  The appellant was advised of all 
applicable law and regulations and of the type of evidence 
required to substantiate his claim.  In view of the 
foregoing, the Board finds that VA has fully satisfied its 
duty to the appellant under VCAA.  As the RO fulfilled the 
duty to assist, and because the change in law has no material 
effect on adjudication of her claim, the Board finds that it 
can consider the merits of this appeal without prejudice to 
him.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Pursuant to the March 2001 VA medical opinion, service 
connection for diabetes mellitus must be denied.  See 
38 C.F.R. § 3.303.  Following a full review of the claims 
file and an interview of the appellant and his wife, the 
examining physician expressed his considered medical judgment 
that the appellant's diabetes mellitus or another disorder of 
glucose metabolism had pre-existed his service.  It is also 
very clear that the available medical evidence of record 
strongly and unequivocally indicates that this appellant had 
a prior history of diabetes mellitus which was diagnosed when 
he was age 17.  (The Board notes that this appellant became 
age 18 on August 18, 1977, well before the date he entered 
the service on August 29, 1977.)  Furthermore, the examiner 
opined that diabetes mellitus was not aggravated by such 
service.  This recently-obtained medical opinion is totally 
consistent with the previous findings of record which 
resulted from the Medical Board proceedings in September 
1977, and it is not contradicted by any other competent 
evidence.  

In conclusion, for the reasons set forth above, this is not a 
case where the evidence is in relative equipoise; rather, the 
preponderance of the competent medical evidence of record 
reflects that the appellant's diabetes mellitus neither had 
its onset during his brief period of service nor was it 
aggravated therein.  


ORDER

Service connection for diabetes mellitus is denied.  



		
	J.F. Gough
	Member, Board of Veterans' Appeals


 

